Citation Nr: 1313498	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  10-48 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for nystagmus also claimed as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the VA Regional Office (RO) in Wichita, Kansas. 

The Board notes that although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a psychiatric disability to include PTSD.  He contends that his PTSD is related to service to include sexual harassment that he encountered during service.  In September 2010, the Veteran's mother expressed that her son changed after he joined the military.  She noticed that he was less socialable, and that his stuttering increased.  He was easily agitated and exhibited abnormal behavior she said.  P. Rebeck diagnosed the Veteran with PTSD and stated that his highest level of anxiety was related to memories of incidents in Saudi Arabia when he felt unsafe around the road crew he supervised and his memories of being sexually harassed by an officer.  There are suggestions that other psychiatric symptoms, including findings of anxiety may be related to service.

The Veteran has not been afforded a VA examination in relation to his claim.  In light of the lay and medical evidence of record, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claim.  

Furthermore, the Board finds that the outcome of the claim for entitlement to service connection for a psychiatric disability may affect the outcome of the claim for service connection for nystagmus.  In this regard, the Veteran claims that his nystagmus is secondary to his PTSD.  As such, the Board finds that the claims are inextricably intertwined.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, both issues are remanded.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that he identify any health care provider who has treated him for any psychiatric disability and nystagmus.  The Board is particularly interested in securing medical records which would link his psychiatric disability to service, and nystagmus to service or his PTSD.  Thereafter, the RO must attempt to secure all pertinent records.  If the RO cannot locate the records identified by the Veteran, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, the RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability identified.  All indicated studies must be conducted.  After diagnosing any pertinent disabilities, the examiner is to specifically address the following questions:

(a) Is it at least as likely as not, i.e., is there a 50 percent probability or more, that the Veteran's psychiatric disability was incurred in or is otherwise related to the Veteran's service? 

(b) If a psychiatric disability is found, the examiner must address whether the Veteran's nystagmus was caused and/or aggravated by the psychiatric disability.  

All opinions expressed must be accompanied by a complete and full written rationale with evidence in the claims file and sound medical principles.  The examiner must address the private evaluations of record.  If a psychiatric disability is not found upon examination, please explain what evidence supports this conclusion in light of diagnoses rendered by Dr. Rosso and P. Robeck.  

3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

5. Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

